Title: From George Washington to William Livingston, 9 March 1777
From: Washington, George
To: Livingston, William



Sir,
[Morristown, 9 March 1777]

The Council of Safety of Pennsylvania has done me the honour to communicate to [me a] piece of Intelligence of Importance, which they received from Colo. Gurney: A Copy of which is inclosed. I wish it may rouse the Gentlemen of your Assembly to prepare for the worst Event—In my Opinion the present Time is of infinitely greater Worth than is generally supposed.
Vain and useless will all our Civil Institutions, however wise, prove, unless the State of Independence, in which alone they can operate, is secured. And as this must necessarily depend on the success of our Arms, Military preparations should possess an eminent degree of our Deliberations and Care.
Altho’ the Enemy may not move as Colo. Gurney thinks, Yet common prudence must dictate the necessity of making an instant Attempt to deprive them of such Articles, lying in the Country thro’ which they may march, as can be of Use to them. For which purpose, I have directed

Genl Putnam to afford all the Aid in his power to any measures which your Assembly may think will be productive of the End designed. I have the honor to be with great Respect Yr most Obedient Servant

Go: Washington

